ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Presiding Judge.
Appellant’s motion for rehearing complains of the absence of any order transferring the case from the district court in which the indictment was returned to the court where the case was tried.
*273Supplemental transcript has been filed in this Court which contains an order entered in the minutes of said district court transferring the case to the County Court of Galveston County, and an order transferring the case from that court to the court in which the case was tried.
Appellant’s motion for rehearing is overruled.